Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 29, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People commendably concede, when the court denied defendant’s request for new counsel and advised him that if he continued to reject the assistance of his assigned attorney he would be deemed to have waived his right to counsel, it was required to make the requisite “searching inquiry” to determine that defendant understood the dangers and disadvantages of proceeding pro se (see, People v Smith, 92 NY2d 516; People v Sawyer, 57 NY2d 12). Since no such inquiry was conducted by the court prior to requiring defendant to proceed pro se, a new trial is required. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.